 





 



 





  

[logo.jpg]

 

$200,000,000

 

FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

July 30, 2012

 

among

 

BENCHMARK ELECTRONICS, INC.,

 

The Borrowing Subsidiaries,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

WELLS FARGO BANK, N.A.
and
COMPASS BANK,
as Co-Syndication Agent

 

* * * * *

 

J.P. MORGAN SECURITIES LLC,
as Lead Arranger

 



 



 





 

 

 

  



TABLE OF CONTENTS

 

    Page       ARTICLE I Definitions 2 Section 1.01 Defined Terms 2 Section 1.02
Terms Generally 27 Section 1.03 Accounting Terms; GAAP 27 Section 1.04
Classification of Loans and Borrowings 28       ARTICLE II The Credits 28
Section 2.01 Commitments 28 Section 2.02 Loans and Borrowings 28 Section 2.03
Requests for Borrowings 29 Section 2.04 Swingline Loans 30 Section 2.05 Letters
of Credit 31 Section 2.06 Funding of Borrowings 35 Section 2.07 Interest
Elections 35 Section 2.08 Termination and Reduction of Commitments 37 Section
2.09 Repayment of Loans; Evidence of Debt 37 Section 2.10 Prepayment of Loans 38
Section 2.11 Fees 39 Section 2.12 Interest 40 Section 2.13 Alternate Rate of
Interest 40 Section 2.14 Increased Costs 41 Section 2.15 Break Funding Payments
42 Section 2.16 Taxes 43 Section 2.17 Payments Generally; Pro Rata Treatment;
Sharing of Set-offs 47 Section 2.18 Mitigation Obligations; Replacement of
Lenders 48 Section 2.19 Increase of Commitments 49 Section 2.20 Borrowing
Subsidiaries 51 Section 2.21 Cash Collateral 51 Section 2.22 Defaulting Lenders
52       ARTICLE III Representations and Warranties 54 Section 3.01 Organization
54 Section 3.02 Authorization; Enforceability 55 Section 3.03 Governmental
Approvals; No Conflicts 55 Section 3.04 Financial Statements; No Material
Adverse Change 55 Section 3.05 Properties 56 Section 3.06 Litigation and
Environmental Matters 56 Section 3.07 Compliance with Laws and Agreements 56
Section 3.08 Intellectual Property 56 Section 3.09 Investment Company Status 57
Section 3.10 Taxes 57 Section 3.11 ERISA 57

 

-i-

 

 

Section 3.12 Labor Matters 57 Section 3.13 Insurance 57 Section 3.14 Solvency 58
Section 3.15 Subsidiaries 58 Section 3.16 Disclosure 58 Section 3.17 Margin
Stock 58 Section 3.18 Use of Proceeds 59 Section 3.19 No Undisclosed Liabilities
59 Section 3.20 USA PATRIOT Act 59 Section 3.21 Embargoed Person 59      
ARTICLE IV Conditions 60 Section 4.01 Effective Date 60 Section 4.02 Each Credit
Event 61 Section 4.03 Initial Credit Event for each Borrowing Subsidiary 62    
  ARTICLE V Affirmative Covenants 62 Section 5.01 Financial Statements and Other
Information 62 Section 5.02 Notices of Material Events 64 Section 5.03
Information Regarding Collateral 65 Section 5.04 Existence; Conduct of Business
65 Section 5.05 Payment of Obligations 65 Section 5.06 Maintenance of
Properties; Insurance 65 Section 5.07 Insurance 65 Section 5.08 Books and
Records; Inspection and Audit Rights 66 Section 5.09 Compliance with Laws 66
Section 5.10 Use of Proceeds and Letters of Credit 66 Section 5.11 Additional
Subsidiaries 66 Section 5.12 Ownership of Subsidiaries 66 Section 5.13 Further
Assurances 67       ARTICLE VI Negative Covenants 67 Section 6.01 Indebtedness
67 Section 6.02 Liens 68 Section 6.03 Fundamental Changes 69 Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions 70 Section 6.05 Asset
Sales, etc 71 Section 6.06 Sale and Leaseback Transactions 72 Section 6.07 Swap
Agreements 72 Section 6.08 Restricted Payments; Certain Payments in Respect of
Indebtedness 72 Section 6.09 Transactions with Affiliates 73 Section 6.10
Restrictive Agreements 73 Section 6.11 Change in Fiscal Year 73 Section 6.12
Constitutive Documents 73 Section 6.13 Sales and Assignments of Income, Revenues
and Receivables 74 Section 6.14 Amendment of Material Documents 74 Section 6.15
Required Material Domestic Subsidiaries 74

 

-ii-

 

 

Section 6.16 Adjusted Leverage Ratio; Leverage Ratio 74 Section 6.17 Fixed
Charge Coverage Ratio 74       ARTICLE VII Events of Default and Remedies 74
Section 7.01 Events of Default 74 Section 7.02 Cash Collateral 77       ARTICLE
VIII The Administrative Agent 77       ARTICLE IX Miscellaneous 79 Section 9.01
Notices 79 Section 9.02 Waivers; Amendments 82 Section 9.03 Expenses; Indemnity;
Damage Waiver 83 Section 9.04 Successors and Assigns 85 Section 9.05 Survival 89
Section 9.06 Counterparts; Integration; Effectiveness 89 Section 9.07
Severability 89 Section 9.08 Right of Setoff 89 Section 9.09 Governing Law;
Consent to Service of Process 90 Section 9.10 WAIVER OF JURY TRIAL 91 Section
9.11 Headings 91 Section 9.12 Confidentiality 91 Section 9.13 Interest 92
Section 9.14 Release of Liens and Guarantees 92 Section 9.15 No Novation 93
Section 9.16 USA Patriot Act 93 Section 9.17 Joint and Several Liability 93
Section 9.18 Release of Non-Material Domestic Subsidiaries 93 Section 9.19 FINAL
AGREEMENT OF THE PARTIES 94

 

-iii-

 

 

SCHEDULES:

 

Schedule 1.01 – Unrestricted Subsidiaries Schedule 2.01 – Commitments Schedule
3.01 – Organization Schedule 3.06 – Disclosed Matters Schedule 3.13 – Insurance
Schedule 3.15 – Subsidiaries of Company Schedule 3.19 – Liabilities Schedule
6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 –
Existing Investments Schedule 6.10 – Restrictive Agreements

 

EXHIBITS:

 

Exhibit 1.01A – Form of Assignment and Assumption Exhibit 1.01B – Form of
Borrowing Request Exhibit 1.01C – Form of Borrowing Subsidiary Agreement Exhibit
1.01D – Form of Borrowing Subsidiary Termination Exhibit 1.01E – Form of
Commitment Increase Agreement Exhibit 1.01F – Form of New Lender Agreement
Exhibit 2.16A – U.S. Tax Compliance Certificate (For Foreign Lenders that are
not Partnerships for U.S. Federal Income Tax Purposes) Exhibit 2.16B – U.S. Tax
Compliance Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes) Exhibit 2.16C – U.S. Tax Compliance
Certificate (For Foreign Participants that are Partnerships for U.S.  Federal
Income Tax Purposes) Exhibit 2.16D – U.S. Tax Compliance Certificate (For
Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)

 

-iv-

 



 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of July
30, 2012 (the “Effective Date”), among Benchmark Electronics, Inc., a Texas
corporation (the “Company”), the Borrowing Subsidiaries party hereto, the
Lenders party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
Wells Fargo Bank, N.A. and Compass Bank, as Co-Syndication Agent.

 

PRELIMINARY STATEMENT:

 

WHEREAS, on August 24, 1999, the Company, the lenders party thereto and the
Administrative Agent entered into the Credit Agreement (the “Original Credit
Agreement”) whereby, upon the terms and conditions therein stated, such lenders
agreed to make term loans and revolving loans to the Company up to the aggregate
amount of $225,000,000, to be used by the Company for the purposes set forth in
Section 5.10 of the Original Credit Agreement; and

 

WHEREAS, on June 23, 2000, the Company, the lenders party thereto and the Agent
amended the Original Credit Agreement and entered into Amended and Restated
Credit Agreement (as subsequently amended, hereinafter called the “Amended and
Restated Agreement”) whereby, upon the terms and conditions therein stated, such
lenders agreed to increase the aggregate amount of the revolving loans to
$175,000,000, increasing the aggregate amount of the credit facility to
$268,000,000, to be used by the Company for the purposes set forth in Section
5.10 of the Amended and Restated Agreement; and

 

WHEREAS, on January 20, 2005, the Company, the lenders party thereto and the
Administrative Agent amended the Amended and Restated Agreement and entered into
a Second Amended and Restated Credit Agreement (as subsequently amended,
hereinafter called the “Second Amended and Restated Agreement”) whereby, upon
the terms and conditions therein stated, such lenders agreed to reduce the
amount of the credit facility to $100,000,000, to be used by the Company for the
purposes set forth in Section 5.10 of the Second Amended and Restated Agreement;
and

 

WHEREAS, on December 21, 2007, the Company, the lenders party thereto and the
Administrative Agent amended the Second Amended and Restated Agreement and
entered into a Third Amended and Restated Credit Agreement (as subsequently
amended, hereinafter called the “Third Amended and Restated Agreement”) whereby,
upon the terms and conditions therein stated, such lenders agreed to extend the
credit facility in the amount of $100,000,000, to be used by the Company for the
purposes set forth in Section 5.10 of the Third Amended and Restated Agreement;
and

 

WHEREAS, the Company, the Lenders and the Agent mutually desire to amend and
restate certain aspects of the Third Amended and Restated Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Company, the Borrowing Subsidiaries, the Administrative Agent
and the Lenders agree to amend and restate the Third Amended and Restated
Agreement in its entirety as follows:

 

 

 

 

ARTICLE I

 

Definitions

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any acquisition permitted under Section 6.04(f).

 

“Adjusted Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters ended on such date (or, if such date is not the last
day of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most
recently ended prior to such date).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Applicable Margin” means, for any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Adjusted Leverage Ratio for the most recently ended four consecutive Fiscal
Quarter period with respect to which the Company is required to have delivered
the financial statements pursuant to Section 5.01(a) or (b) hereof, as
applicable (as such Adjusted Leverage Ratio is reflected in the compliance
certificate delivered under Section 5.01(c) by the Company in connection with
such financial statements):

 

-2-

 

 

Category  Adjusted Leverage
Ratio  ABR Margin   Eurodollar Margin   Commitment Fee Rate  I  X ≥ 2.00 
 1.75%   2.75%   0.400% II  2.00 > X ≥ 1.50   1.50%   2.50%   0.375% III  1.50 >
X ≥ 1.00   1.25%   2.25%   0.350% IV  1.00 > X ≥ 0.50   1.00%   2.00%   0.325%
V  x < 0.50   0.75%   1.75%   0.300%

 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and compliance certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financial statements and compliance certificate are required to be delivered for
the Fiscal Quarter ending June 30, 2012. Notwithstanding the foregoing, for the
period from the Effective Date through the date on which the financial
statements and related compliance certificate are required to be delivered
pursuant to Section 5.01 for the Fiscal Quarter ending June 30, 2012, the
Applicable Margin shall be determined at Category V. In the event that any
financial statement or certificate delivered pursuant to Section 5.01(a), (b) or
(c), as applicable, is shown to be inaccurate when delivered (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered, but in any event not to exceed three (3) years past the Maturity
Date), and such inaccuracy, if corrected, would have led to the application of a
higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, and only in such case,
then the Company shall immediately (i) deliver to the Administrative Agent
corrected financial statements for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected financial
statements, and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.17. This provision is in addition to rights
of the Administrative Agents and Lenders with respect to Section 2.12(c) and
their other respective rights under this Agreement. If the Company fails to
deliver the financial statements and corresponding compliance certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then, at the
option of the Administrative Agent or at the request of the Required Lenders,
effective as of the date such financial statements and corresponding compliance
certificate were required to be delivered pursuant to Section 5.01, the
Applicable Margin shall be determined at Category I and shall remain at such
level until the date such financial statements and corresponding compliance
certificate are so delivered by the Company.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Jurisdiction” means any of the Republic of Ireland, Scotland, the
Kingdom of Sweden or the Republic of Singapore.

 

-3-

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit 1.01A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bank Products” means each and any of the following bank services provided to
the Company or any Subsidiary by a Lender or any of its Affiliates:
(a) commercial credit cards, (b) commercial checking accounts, (c) stored value
cards and (d) treasury management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03, substantially in the form of Exhibit 1.01B.

 

“Borrowing Subsidiary” means, at any time, each Restricted Subsidiary
incorporated or organized in a State of the United States of America or an
Approved Jurisdiction that has been designated as a Borrowing Subsidiary by the
Company pursuant to Section 2.20 and that has not ceased to be a Borrowing
Subsidiary as provided in such Section.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit 1.01C.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit 1.01D.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

-4-

 

 

“Capital Expenditures” means, for any period, all expenditures (whether paid in
cash or accrued as a liability, including the portion of Capital Lease
Obligations originally incurred during such period that are capitalized on the
consolidated balance sheet of the Company) by the Company and its Restricted
Subsidiaries during such period, that, in conformity with GAAP, are included in
“capital expenditures”, “additions to property, plant or equipment” or
comparable items in the consolidated financial statements of the Company, but
excluding (a) expenditures for the restoration, repair or replacement of any
fixed or capital asset that was destroyed or damaged, in whole or in part, in an
amount equal to any insurance proceeds received in connection with such
destruction or damage and (b) expenditures for Acquisitions that for GAAP
purposes are treated as “capital expenditures” up to an aggregate amount of
$20,000,000 during the term of this Agreement.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP and
any obligations of such Person under any synthetic lease financing whether or
not such obligation is classified as a capital lease under GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for the LC Exposure at such time or obligations of
the Lenders to fund participations in respect of Letters of Credit, cash or
deposit account balances or, if the Administrative Agent and the Issuing Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

 

“Cash Interest Expense” means, for any period, the sum of all cash payments of
interest and prepayment charges, if any, including, without limitation, all net
amounts payable (or receivable) under interest rate protection agreements and
all imputed interest in respect of Capital Lease Obligations paid by the Company
and its Restricted Subsidiaries on all consolidated basis during such period.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), of
Equity Interests representing more than 50% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the Board of Directors by Persons who were
neither (i) nominated by the current Board of Directors nor (ii) appointed by
directors so nominated; or (c) a Change of Control or similar event, however
denominated, under any Subordinated Indebtedness or any other Material
Indebtedness.

 

-5-

 

 

“Change in Law” means the occurrence after the Effective Date or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement) of any of the following: (a) the adoption or taking into effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Co-Syndication Agent” means Wells Fargo Bank, N.A. and Compass Bank, each in
their capacity as Co-Syndication Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent for the Lenders hereunder.

 

“Collateral and Guarantee Requirement” means, at any time, that the following
requirements shall be satisfied (to the extent such requirements are stated to
be applicable at the time under clause (a) or (b) below):

 

(a)          at all times on and after the Effective Date:

 

(i)          the Guarantee Agreement (or a supplement thereto) shall have been
executed by the Company and each Material Domestic Subsidiary existing at such
time, shall have been delivered to the Collateral Agent and shall be in full
force and effect;

 

(ii)         one or more Pledge Agreements (or supplements thereto) shall have
been duly executed and delivered by the Company and each Material Domestic
Subsidiary existing at such time and directly owning any outstanding Equity
Interests or any Indebtedness, and there shall have been duly and validly
pledged to the Collateral Agent thereunder, for the ratable benefit of the
Secured Parties (A) all the outstanding Equity Interests (other than Equity
Interests in any Foreign Subsidiary) owned directly by the Company or any
Material Domestic Subsidiary, (B) 65% of the outstanding voting Equity
Interests, and 100% of the outstanding non-voting Equity Interests (or, in each
case, such lesser percentages as shall be owned by the Company and the Material
Domestic Subsidiaries) in each Foreign Subsidiary owned in whole or in part
directly by the Company or any Material Domestic Subsidiary and (C) all
Indebtedness that is owed to the Company or any Material Domestic Subsidiary;
and any certificates, promissory notes or other instruments representing the
Equity Interests or Indebtedness pledged or subjected to a charge under the
Pledge Agreements, accompanied by stock powers or other instruments of transfer
endorsed in blank, shall be in the actual possession of the Collateral Agent and
all other steps required under applicable law or requested by the Collateral
Agent to ensure that the Pledge Agreements create valid, first priority,
perfected Liens (subject to Permitted Encumbrances) on all the Collateral
subject thereto shall have been taken;

 

-6-

 

 

(iii)        one or more Security Agreements (or supplements thereto) shall have
been duly executed and delivered by the Company and each Material Domestic
Subsidiary existing at such time and there shall have been subjected to security
interests thereunder securing the Obligations all the assets of each such Person
in which a security interest can be created under the UCC, and all documents and
instruments, including UCC financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the security interests intended to be created by the Security Agreements and
perfect such Liens to the extent required by, and with the priority required by,
the Security Agreements, shall have been filed, registered or recorded (or
arrangements satisfactory to the Collateral Agent for such filing, registration
or recording shall have been made);

 

(iv)         the Indemnity, Subrogation and Contribution Agreement (or a
supplement thereto) shall have been executed by the Company and each Material
Domestic Subsidiary party to the Guarantee Agreement, any Pledge Agreement or
any Security Agreement, shall have been delivered to the Collateral Agent and
shall be in full force and effect; and

 

(v)          each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder; and

 

(b)          at all times when there shall be one or more Foreign Borrowers
under this Agreement:

 

(i)          the Guarantee Agreement (or a supplement thereto) shall have been
executed by each Foreign Parent (it being understood that each Foreign Parent
will guarantee only the Obligations of Foreign Borrowers that are its
subsidiaries), shall have been delivered to the Collateral Agent and shall be in
full force and effect;

 

(ii)         one or more Pledge Agreements (or supplements thereto) shall have
been duly executed and delivered by each Foreign Borrower and each Foreign
Parent of such Foreign Borrower existing at such time, and there shall have been
duly and validly pledged to the Collateral Agent under the Pledge Agreement, for
the ratable benefit of the Secured Parties, (A) all the Equity Interests in such
Foreign Borrower, each Foreign Parent of such Foreign Borrower and each
Subsidiary directly owned in whole or in part by such Foreign Borrower or any
such Foreign Parent, including any such Equity Interests owned by the Company
and the Domestic Subsidiaries that are not pledged pursuant to clause (a)(ii)
above and (B) all the Indebtedness that is owed to such Foreign Borrower or a
Foreign Parent (it being understood that the Equity Interests and Indebtedness
referred to in this clause (ii) will secure only the Obligations of such Foreign
Borrower); and any certificates, promissory notes or other instruments
representing such Equity Interests or Indebtedness, accompanied by stock powers
or other instruments of transfer endorsed in blank, shall be in the actual
possession of the Collateral Agent and all other steps required under applicable
law or requested by the Collateral Agent to ensure that the Pledge Agreements
create valid, first priority, perfected Liens (subject to Permitted
Encumbrances) on all the Collateral subject thereto shall have been taken; and

 

-7-

 

 

(iii)        one or more Security Agreements (or supplements thereto) shall have
been duly executed and delivered by each Foreign Borrower or Foreign Parent of
such Foreign Borrower existing at such time and there shall have been subjected
to security interests thereunder securing the Obligations of such Foreign
Borrower (but not any obligations of the Company or any Domestic Subsidiary) all
the personal property or fixtures (within the meaning of the UCC) of such Person
in which a security interest can be created under the laws of each applicable
jurisdiction, with such exceptions as the Collateral Agent may approve in its
sole discretion, and without liability to any party hereto, taking into account
the cost and difficulty involved in creating or perfecting any such security
interest and the benefits to the Lenders that would result therefrom, and all
documents and instruments required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the security
interests intended to be created by the Security Agreements and perfect such
Liens to the extent required by, and with the priority required by, the Security
Agreements, shall have been filed, registered or recorded (or arrangements
satisfactory to the Collateral Agent for such filing, registration or recording
shall have been made).

 

Notwithstanding any of the foregoing provisions of this definition, if the
Company or any Material Domestic Subsidiary shall be using commercially
reasonable efforts to create or perfect any pledge of Equity Interests in or
Indebtedness of any Foreign Subsidiary, the failure to have created or perfected
such pledge shall not, in and of itself, prevent the Collateral and Guarantee
Requirement from being satisfied until (x) the later of (1) the 90th day after
the Effective Date and (2) the 90th day after the acquisition of such Collateral
by the Company or a Material Domestic Subsidiary or the designation of a Foreign
Borrower or (y) if, in the judgment of the Collateral Agent, the Company is
endeavoring in good faith to satisfy the Collateral and Guarantee Requirement,
the 180th day after the acquisition of such Collateral by the Company or a
Material Domestic Subsidiary or the designation of a Foreign Borrower.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.08 or Section 2.19 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$200,000,000.

 

-8-

 

 

“Commitment Increase Agreement” means a Commitment Increase Agreement
substantially in the form of Exhibit 1.01E among the Borrowers, the
Administrative Agent and a Lender.

 

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.19.

 

“Company” means Benchmark Electronics, Inc., a Texas corporation.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, the EBITDA of the Company and its
Restricted Subsidiaries for such period determined on a consolidated basis, plus
to the extent deducted in determining Consolidated Net Income (a) restructuring
expenses incurred during the fiscal year of the Company ended December 31, 2011
in an amount not to exceed $4,515,000 and (b) losses directly related to the
2011 flooding in Thailand, net of estimated insurance recoveries; provided that
(i) solely for purposes of calculating the Leverage Ratio and Adjusted Leverage
Ratio, but not for any other purpose, Consolidated EBITDA for any period of four
consecutive Fiscal Quarters during which an Acquisition shall have occurred
shall be computed on a pro forma consolidated basis to include the EBITDA of
such Acquisition, (ii) solely for purposes of calculating the Fixed Charge
Coverage Ratio but not for any other purpose, Consolidated EBITDA shall include
distributions from Unrestricted Subsidiaries to the extent actually received by
the Company or any Restricted Subsidiary, and (iii) solely for purposes of
calculating the Leverage Ratio but not for any other purpose, all references to
Restricted Subsidiaries in this definition and in the definitions referred to
herein shall be deemed references to Subsidiaries.

 

“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person and its subsidiaries during such period, calculated and
consolidated or combined in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) any non-cash, non-recurring charges, (b) gains or losses
attributable to Property sales not in the ordinary course of business, and
(c) the cumulative effect of a change in accounting principles and any gains or
losses attributable to writeups or writedowns of assets.

 

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Restricted Subsidiaries less, without duplication, (a) intangible assets
including, without limitation, goodwill, research and development costs,
trademarks, trade names, patents, franchises, copyrights, licenses and like
general intangibles, experimental or organizational expense, unamortized debt
discount and expense carried as an asset, all reserves and any write-up in the
book of value of assets made after the Effective Date (other than write-ups of
assets of a going concern business made within 12 months after the acquisition
of such business), net of accumulated amortization and (b) all reserves for
depreciation and other asset valuation reserves (but excluding reserves for
federal, state and other income taxes).

 

-9-

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Service” means, for any period, the sum of (a) Cash Interest Expense for
such period and (b) scheduled principal payments on Total Indebtedness for such
period.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participations in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Company, to confirm in
writing that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of the courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

-10-

 

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiaries” means all Subsidiaries that are U.S. Persons.

 

“EBITDA” means, for any Person for any period, without duplication, the
Consolidated Net Income of such Person for such period plus, to the extent
deducted in determining such Consolidated Net Income, Cash Interest Expense,
depreciation, amortization, other non-cash, non-recurring charges and income tax
(including state franchise taxes based upon income) expense.

 

“Effective Date” has the meaning in the preamble of this Agreement.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

-11-

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in ARTICLE VII.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise, taxable margin or similar Taxes and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 2.18(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 3.21.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

-12-

 

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter agreement dated June 4, 2012, among the Company,
the Administrative Agent and the Lead Arranger.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Fiscal Quarter” means the fiscal quarter of the Company, ending on the last day
of each March, June, September and December of each year.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated EBITDA plus Lease Expense and less cash taxes of the Company and
its Restricted Subsidiaries for such period to (ii) the Debt Service plus
Capital Expenditures plus Lease Expense of the Company and its Restricted
Subsidiaries for such period.

 

“Foreign Borrower” means any Borrowing Subsidiary that is a Foreign Subsidiary.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Foreign Parent” means a Foreign Subsidiary that is a direct or indirect parent
of a Foreign Borrower.

 

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the LC Exposure at such time other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of the
Swingline Exposure at such time other than Swingline Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

-13-

 

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement dated as of August 24, 1999
and executed in connection with the Original Credit Agreement among the Company,
the Guarantors from time to time party thereto and the Collateral Agent for the
benefit of the Secured Parties, as the same may be amended, modified or
supplemented from time to time in accordance with the provisions hereof.

 

“Guarantors” means all the Material Domestic Subsidiaries and the Foreign Parent
of each Foreign Borrower who is required to execute a Guarantee Agreement
pursuant to paragraph (b)(i) of the definition of Collateral and Guarantee
Requirement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

-14-

 

 

“Highest Lawful Rate” means, as to any Lender or the Issuing Lender, the maximum
nonusurious rate of interest that, under applicable law, may be contracted for,
taken, reserved, charged or received by such Lender on the Loans or under the
Loan Documents at any time or from time to time. If the maximum nonusurious rate
of interest which, under applicable law, any of such Lenders are permitted to
charge the Borrowers on the Loans shall change after the Effective Date, to the
extent permitted by applicable law, the Highest Lawful Rate shall be
automatically increased or decreased, as the case may be, as of the effective
time of such change without notice to the Borrowers or any other Person.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement dated as of August 24, 1999 and executed
in connection with the Original Credit Agreement among the Company, the Domestic
Subsidiaries from time to time party thereto and the Collateral Agent for the
benefit of the Secured Parties, as the same may be amended, modified or
supplemented from time to time in accordance with the provisions hereof.

 

“Intercompany Indebtedness” means any indebtedness of the Company or any
Subsidiary owed to and held by the Company or any Wholly Owned Subsidiary;
provided that any subsequent issuance or transfer of any Equity Interest which
results in any such Wholly Owned Subsidiary ceasing to be a Wholly Owned
Subsidiary or any subsequent transfer of such indebtedness (other than to the
Company or another Wholly Owned Subsidiary) shall be deemed, in each case, to
constitute a new incurrence of Indebtedness other than Intercompany Indebtedness
by the issuer thereof.

 

-15-

 

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as a Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means JPMorgan Chase Bank, N.A. in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05. The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“Joinder to, Ratification and Amendment of Guarantee Agreement” means that
certain Joinder to, Ratification and Amendment of Guarantee Agreement dated as
of the Effective Date by and among the Company, all Material Domestic
Subsidiaries of the Company as of the Effective Date, all Foreign Parents of all
Foreign Borrowers and Administrative Agent.

 

“Joinder to, Ratification and Amendment of Indemnity, Subrogation and
Contribution Agreement” means that certain Joinder to, Ratification and
Amendment of Indemnity, Subrogation and Contribution Agreement dated as of the
Effective Date by and among the Company, all Material Domestic Subsidiaries of
the Company as of the Effective Date and Administrative Agent.

 

“Joinder to, Ratification and Amendment of Pledge Agreement” means that certain
Joinder to, Ratification and Amendment of Pledge Agreement dated as of the
Effective Date by and among the Company, all Material Domestic Subsidiaries of
the Company as of the Effective Date, all Foreign Parents of all Foreign
Borrowers as of the Effective Date, all Foreign Borrowers as of the Effective
Date and Administrative Agent.

 

-16-

 

 

“Joinder to, Ratification and Amendment of Security Agreement” means that
certain Joinder to, Ratification and Amendment of Security Agreement dated as of
the Effective Date by and among the Company, all Material Domestic Subsidiaries
of the Company as of the Effective Date, all Foreign Parents of all Foreign
Borrowers as of the Effective Date, all Foreign Borrowers as of the Effective
Date and Administrative Agent.

 

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lead Arranger” means J.P. Morgan Securities LLC, in its capacity as Lead
Arranger.

 

“Lease Expense” for any period shall mean gross operating lease obligations of
the Company and its Restricted Subsidiaries for any relevant period for which
such calculation is being utilized.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context requires otherwise, the term
“Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive Fiscal
Quarters ended on such date (or, if such date is not the last day of a Fiscal
Quarter, ended on the last day of the Fiscal Quarter mostly recently ended prior
to such date); provided, that for purposes of determining the Leverage Ratio,
all references in the definitions of Total Indebtedness and Consolidated EBITDA
(and in the definitions used therein) to Restricted Subsidiaries shall be deemed
references to Subsidiaries.

 

-17-

 

 

“LIBO Rate” means, (a) with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period and (b) with
respect to the calculation of clause (c) in the definition of Alternate Base
Rate, the LIBO Rate determined in accordance with the methods specified in
clause (a) above but at approximately 11:00 a.m., London time, on each Business
Day for delivery on such Business Day.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For the purposes
of this Agreement and the other Loan Documents, the Company or any Subsidiary
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, financing lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Indemnity Subrogation and Contribution
Agreement, any applications for Letters of Credit and reimbursement agreements
relating thereto, the Security Documents and any promissory note issued pursuant
to Section 2.09.

 

“Loan Parties” means each Borrower and each Subsidiary that is party to any Loan
Document.

 

“Loans” means the loans (including Revolving Loans and Swingline Loans) made by
the Lenders to the Borrowers pursuant to this Agreement.

 

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Company
and the Subsidiaries taken as a whole, or (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
or the Lenders.

 

“Material Domestic Subsidiary” means a Domestic Subsidiary that either
(a) generates 5% or more of the EBITDA of the Company and the Subsidiaries on a
consolidated basis or (b) holds assets that constitute 5% or more of the all
assets of the Company and the Subsidiaries as a whole.

 

-18-

 

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Company or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means July 30, 2017.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, the proceeds received in
respect of such event net of all brokerage commissions, reasonable fees and
out-of-pocket expenses paid by the Company to third parties (other than
Affiliates) in connection with such event.

 

“New Lender” has the meaning set forth in Section 2.19(b).

 

“New Lender Agreement” means an agreement among the Borrower, the Administrative
Agent and a New Lender in substantially in the form of Exhibit 1.01F or a form
that is reasonably satisfactory to the Administrative Agent.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.02 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means (a) the due and punctual payment by the Borrowers or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Secured Parties under this Agreement and the other Loan
Documents, (b) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of the Loan Parties, monetary or
otherwise, under or pursuant to this Agreement and the other Loan Documents, (c)
the due and punctual payment of all obligations of the Company under each Swap
Agreement entered into (i) prior to the Effective Date with any counterparty
that is a Lender (or an Affiliate thereof) on the Effective Date or (ii) on or
after the Effective Date with any counterparty that is a Lender (or an Affiliate
thereof) at the time such Swap Agreement is entered into and (d) the due and
punctual payment of all obligations of the Company or any Subsidiary in respect
of Bank Products.

 

-19-

 

 

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

 

“Original Credit Agreement” has the meaning set forth in the Preliminary
Statement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.05;

 

-20-

 

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

 

(g)          any obligations or duties affecting any of the property of the
Company or the Subsidiaries to any municipality or public authority with respect
to any franchise, grant, license or permit which do not materially impair the
use of such property for the purposes for which it is held;

 

(h)          Liens arising from precautionary UCC financing statements regarding
operating leases; and

 

(i)           Liens arising out of consignment or similar arrangements for the
sale of goods entered into by the Company or any of its Subsidiaries in the
ordinary course of business.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Foreign Investments” means investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 364 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by any office of any commercial bank
organized under the laws of any jurisdiction outside of the United States of
America.

 

“Permitted Investments” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

 

(b)          investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

-21-

 

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 364 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which (i) has a
combined capital and surplus and undivided profits of not less than $500,000,000
and (ii) has short-term credit ratings of at least A1 and P1 by S&P and Moody’s,
respectively;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
provided that the Company shall take possession of all securities purchased by
the Company or any Subsidiary under repurchase agreements and shall adhere to
customary margin and mark-to-market procedures with respect to fluctuations in
value; and

 

(e)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s or invest solely in the
assets described in clauses (a) through (d) above and (iii) have portfolio
assets of at least $5,000,000,000;

 

(f)          municipal (tax-exempt) investments with a rating of AAA or
equivalent rating from at least two of Moody’s, S&P and Fitch, and a maximum
maturity of one year (for securities where the interest rate is adjusted
periodically (e.g. floating rate securities), the interest rate reset date will
be used to determine the maturity date); and

 

(g)          variable rate notes issued by, or guaranteed by, any state agency,
municipality or domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within 364 days from the date of acquisition (the interest rate reset
date will be used to determine the maturity date).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means (a) the Pledge Agreement dated August 24, 1999 and
executed in connection with the Original Credit Agreement among the Company, the
Subsidiaries from time to time party thereto and the Collateral Agent and (b) in
connection with pledges of shares of or other equity interests in Foreign
Subsidiaries, other pledge agreements or similar agreements in form and
substance satisfactory to the Collateral Agent, as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
hereof.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

-22-

 

 

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of Section
1 of the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

 

“Qualified Foreign Subsidiary Holding Company” means a Domestic Subsidiary that
does not own any assets other than, or engage in any business or activity other
than the ownership of, Equity Interests of one or more Foreign Subsidiaries and
that does not have any Indebtedness or liabilities other than (a) liabilities
incidental to its ownership of such Equity Interests and (b) liabilities as a
Guarantor of the Obligations.

 

“Quarterly Dates” means the last day of each March, June, September and December
in each year.

 

“Re-Allocation Date” has the meaning set forth in Section 2.19(e).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing at least 51% of the sum of the total Revolving
Exposures and unused Commitments at such time. The Revolving Exposures and
unused Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

-23-

 

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the (a) outstanding principal amount of such Lender’s Revolving Loans and (b)
such Lender’s LC Exposure and Swingline Exposure, in each case at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Second Amended and Restated Agreement” has the meaning set forth in the
Preliminary Statement.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, each
Lender, the Issuing Lender and each other Person to which any of the Obligations
is owed.

 

“Security Agreements” means (a) the Security Agreement dated August 24, 1999 and
executed in connection with the Original Credit Agreement among the Company, the
Domestic Subsidiaries from time to time party thereto and the Collateral Agent
for the benefit of the Secured Parties and (b) in connection with the creation
of security interests in the assets of Foreign Subsidiaries, other security
agreements or similar agreements in form and substance satisfactory to the
Collateral Agent, as the same may be ratified, amended, modified or supplemented
from time to time in accordance with the provisions hereof.

 

“Security Documents” means the Security Agreements, the Pledge Agreements, the
Guarantee Agreements, the Joinder to, Ratification and Amendment of Guarantee
Agreements, the Joinder to, Ratification and Amendment of Pledge Agreement, the
Joinder to, Ratification and Amendment of Security Agreement, the Joinder to,
Ratification and Amendment of the Indemnity Subrogation and Contribution
Agreement and each other security document or pledge agreement delivered
pursuant to Section 5.11 or Section 5.13 to secure any of the Obligations or in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property, and all UCC or other financing statements or
instruments of perfection required by this Agreement or any security agreement
to be filed with respect to the security interests in property and fixtures
created pursuant to the Security Agreement and any other document or instrument
utilized to pledge as collateral for the Obligations any property of whatever
kind or nature.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

-24-

 

 

“Subordinated Indebtedness” means subordinated debt securities issued by the
Company that (a) are subordinated to the Obligations pursuant to subordination
provisions approved by Administrative Agent, (b) contain covenants, events of
default and mandatory redemption, repayment, prepayment or repurchase
requirements approved by Administrative Agent, and (c) do not mature, and are
not subject to any scheduled amortization, redemption, repayment, prepayment or
repurchase requirement, prior to the date one year after the Maturity Date.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority including any interest,
additions to tax or penalties applicable thereto.

 

-25-

 

 

“Third Amended and Restated Agreement” has the meaning set forth in the
Preliminary Statement.

 

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Company and its Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
plus (b) the aggregate principal amount of Indebtedness of the Company and its
Restricted Subsidiaries outstanding as of such date that is not required to be
reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis; provided that, (i) for purposes of clause (b) above, the
term “Indebtedness” shall not include contingent obligations of the Company or
any Restricted Subsidiary as an account party in respect of any letter of credit
or letter of guaranty unless such letter of credit or letter of guaranty
supports an obligation that constitutes Indebtedness and (ii) solely for
purposes of calculating the Leverage Ratio but not for any other purpose, all
references to Restricted Subsidiaries in this definition and in the definitions
referred to herein shall be deemed references to Subsidiaries.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the execution, delivery and performance by the Loan Parties of
the other Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas or, where applicable as to specific Collateral, any other
relevant state.

 

“Unrestricted Subsidiary” means (i) any Foreign Subsidiary of the Company that
at the time of determination shall have been designated as an Unrestricted
Subsidiary by the Company in the manner provided below (and shall not
subsequently have been designated as a Restricted Subsidiary) and (ii) any
subsidiary of an Unrestricted Subsidiary. The Company may from time to time
designate any Foreign Subsidiary (other than a Foreign Subsidiary that,
immediately after such designation, shall hold any Indebtedness of or Equity
Interest in the Company or any Restricted Subsidiary) as an Unrestricted
Subsidiary, and may designate any Unrestricted Subsidiary as a Restricted
Subsidiary so long as, immediately after giving effect to such designation, no
Default shall have occurred and be continuing. Any designation by the Company
pursuant to this definition shall be made in an officer’s certificate delivered
to the Administrative Agent and containing a certification that such designation
is in compliance with the terms of this definition. Notwithstanding the
foregoing, no Borrowing Subsidiary shall at any time be an Unrestricted
Subsidiary. Schedule 1.01 contains a list of the Subsidiaries that are or have
been designated by the Company as Unrestricted Subsidiaries as of the Effective
Date.

 

“USA PATRIOT Act” has the meaning set forth in Section 9.16.

 

-26-

 

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

 

“Wholly Owned Subsidiary” means any Subsidiary of the Company all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other than the Persons to the extent such Equity Interests are required
by applicable law to be held by a Person other than the Company or one of its
Subsidiaries) is owned by the Company or one or more Wholly Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.03         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

-27-

 

 

Section 1.04         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

ARTICLE II

 

The Credits

 

Section 2.01         Commitments. Subject to the terms and conditions set forth
herein each Lender agrees to make Revolving Loans to any Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (ii) in the case of any Foreign Borrower, the sum of the aggregate
outstanding principal amount of the Loans of all Foreign Borrowers exceeding
$20,000,000. Within the foregoing limits and subject to the terms and conditions
set forth herein, any Borrower may borrow, prepay and reborrow Revolving Loans.

 

Section 2.02         Loans and Borrowings.

 

(a)          Each Revolving Loan shall be made as part of a Borrowing consisting
of Loans of the same Type made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)          Subject to Section 2.13, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as such Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

-28-

 

 

(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to (i) the entire unused balance of the total
Commitments, (ii) that which is required to repay a Swingline Loan or (iii) that
which is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

 

Section 2.03         Requests for Borrowings. To request a Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)         the Borrower requesting such Borrowing; and

 

(vi)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06(a).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

-29-

 

 

Section 2.04         Swingline Loans.

 

(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Company from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the total
Revolving Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans. Each Swingline Loan shall be in an amount that is not less than
$100,000.

 

(b)          To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan.

 

(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

 

-30-

 

 

Section 2.05         Letters of Credit.

 

(a)          General. Subject to the terms and conditions set forth herein, the
Company may request the issuance of Letters of Credit for its own account or for
the joint and several account of the Company and a Borrowing Subsidiary in a
form reasonably acceptable to the Administrative Agent and the Issuing Lender,
at any time and from time to time during the Availability Period. Such Letters
of Credit may be used for the benefit of any Subsidiary and may identify such
Subsidiary in the text thereof so long as either the Company or any Borrowing
Subsidiary is the account party thereon. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company with, the Issuing Lender relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Lender) to the Issuing Lender and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Lender, the Company also shall
submit a letter of credit application on the Issuing Lender’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $20,000,000 and (ii)
the total Revolving Exposures shall not exceed the total Commitments.

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided, however, that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).

 

-31-

 

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders, the Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)          Reimbursement. If the Issuing Lender shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Company shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Company prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than $100,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or Section 2.04 that such payment be financed with an ABR
Revolving Loan or a Swingline Loan in an equivalent amount, and to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Company fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Company in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Company, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Lender the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement.

 

-32-

 

 

(f)          Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)          Disbursement Procedures. The Issuing Lender shall promptly notify
the Administrative Agent and the Company by telephone (confirmed by telecopy) of
any demand for payment under a Letter of Credit and whether the Issuing Lender
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Lender and the Lenders with respect to any
such LC Disbursement.

 

(h)          Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans; provided that, if
the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Lender
shall be for the account of such Lender to the extent of such payment.

 

-33-

 

 

(i)          Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Lender. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Lender shall have all the rights
and obligations of the Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(j)          Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount of Cash Collateral equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in clause (h) or (i) of ARTICLE VII. The Company also shall deposit
Cash Collateral pursuant to this paragraph as and to the extent required by
Section 2.10(b). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Company
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Lender for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived. If
the Company is required to provide an amount of cash collateral hereunder
pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Company as and to the extent that, after
giving effect to such return, the Company would remain in compliance with
Section 2.10(b) and no Default shall have occurred and be continuing.

 

-34-

 

 

(k)          Cash Collateralization upon Termination of Commitments. In the
event that the Company terminates the Commitments pursuant to Section 2.08 and
there are outstanding Letters of Credit at such time, the Company shall pledge
to, and deposit in an account with, the Issuing Lender an amount of Cash
Collateral equal to the aggregate face amount of such Letters of Credit.

 

Section 2.06         Funding of Borrowings.

 

(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Administrative Agent and designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
or Swingline Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Lender.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the applicable Borrower, the interest rate applicable to ABR Loans.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07         Interest Elections.

 

(a)          Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the applicable Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. Each Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

 

-35-

 

 

(b)          To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent
so notifies the Company, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

-36-

 

 

Section 2.08         Termination and Reduction of Commitments.

 

(a)          Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)          The Company may at any time terminate or from time to time reduce
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $5,000,000 and (ii) the Company shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
the Revolving Exposures would exceed the total Commitments.

 

(c)          The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.09         Repayment of Loans; Evidence of Debt.

 

(a)          Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date. The Company
hereby unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the fifteenth day of the calendar month after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Company shall
repay all Swingline Loans then outstanding.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

-37-

 

 

(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and the Company. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.10         Prepayment of Loans.

 

(a)          Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section.

 

(b)          In the event and on each occasion that the sum of the Revolving
Exposures exceeds the total Commitments, the Borrowers shall prepay Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

 

(c)          The Company shall notify the Administrative Agent (and in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

 

-38-

 

 

Section 2.11         Fees.

 

(a)          The Company shall pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Margin on
the daily amount of the unused Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the third Business Day following the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of calculating the unused Commitment of
each Lender, Swingline Loans made by or deemed made or attributable to such
Lender shall not count as usage.

 

(b)          The Company shall pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which it ceases to have any LC Exposure,
and (ii) to the Issuing Lender a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Lender pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)          The Company shall pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times set forth in the Fee
Letter.

 

(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

-39-

 

 

Section 2.12         Interest.

 

(a)          The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by a Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.13        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

-40-

 

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

Section 2.14         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by or participated in,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Lender;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or to such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or such other Recipient hereunder (whether of principal, interest
or any other amount), then, upon the request of such Lender, the Issuing Lender
or such other Recipient, the Company will pay to such Lender, the Issuing Lender
or such other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, the Issuing Lender or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)          If any Lender or the Issuing Lender determines that any Change in
Law affecting such Lender or the Issuing Lender or any lending office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Lender’s policies and the
policies of such Lender’s or the Issuing Lender’s holding company with respect
to capital adequacy), then from time to time the Company will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.

 

-41-

 

 

(c)          A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.15         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.10(c)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the applicable Borrower pursuant to Section 2.18, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

-42-

 

 

Section 2.16         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)          Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

-43-

 

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.16, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

  

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

-44-

 

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)         executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.16A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.16B or
Exhibit 2.16C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.16D on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-45-

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If the Administrative Agent, a Lender
or the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to the Company (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Company under this Section 2.16 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Company, upon the request of the
Administrative Agent, such Lender or the Issuing Lender agrees to repay the
amount paid over to the Company (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)          For purposes of this Section 2.16, the term “Lender” includes the
Issuing Lender.

 

-46-

 

 

Section 2.17         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 12:00 noon, Houston time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 712 Main Street,
Houston, Texas, except payments to be made directly to the Issuing Lender or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, or participations in LC Disbursements or
Swingline Loans, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, and participations in
LC Disbursements and Swingline Loans, and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans, and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

-47-

 

 

(d)          Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(d), or (e), 2.06(b), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.18         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.14, or if a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

-48-

 

 

(b)          If any Lender requests compensation under Section 2.14, or if a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (a) above, or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments made pursuant to Sections 2.14 and 2.16) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Lender), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.19         Increase of Commitments.

 

(a)          If no Default, Event of Default or Material Adverse Effect shall
have occurred and be continuing and all of the conditions described in Section
4.02(a) and (d) are satisfied, the Company may at any time and from time to time
request an increase of the aggregate Commitments by notice to the Administrative
Agent in writing of the amount of such proposed increase (such notice, a
“Commitment Increase Notice”); provided, however, that (i) each such increase
shall be at least $10,000,000, (ii) the cumulative increase in Commitments
pursuant to this Section 2.19 shall not exceed $100,000,000, (iii) the
Commitment of any Lender may not be increased without such Lender’s consent, and
(iv) the aggregate amount of the Lenders’ Commitments shall not exceed
$300,000,000. Following any Commitment Increase Notice, the Company may, in its
sole discretion, but with the consent of the Administrative Agent, the Issuing
Lender and the Swingline Lender as to any Person that is not at such time a
Lender (which consent shall not be unreasonably withheld or delayed), offer to
any existing Lender or to one or more additional banks or financial institutions
the opportunity to participate in all or a portion of such unsubscribed portion
of the increased Commitments pursuant to paragraph (b) or (c) below, as
applicable, by notice to the Administrative Agent. Promptly and in any event
within ten (10) Business Days after receipt of notice from the Company of its
desire to offer such unsubscribed commitments to certain existing Lenders, to
the additional banks or financial institutions identified therein or such
existing Lenders, additional banks or financial institutions identified by the
Administrative Agent and approved by the Company, the Administrative Agent shall
notify such proposed lenders of the opportunity to participate in all or a
portion of such unsubscribed portion of the increased Commitments.

 

(b)          Any additional bank or financial institution that the Company
selects to offer participation in the increased Commitments shall notify the
Administrative Agent of its agreement to participate in the increased
Commitments within ten (10) Business Days of the date the Administrative Agent’s
notice described in paragraph (a) above is sent and shall execute and deliver to
the Administrative Agent a New Lender Agreement setting forth its Commitment,
and, upon the effectiveness of such New Lender Agreement, such bank or financial
institution (a “New Lender”) shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement, and the signature pages hereof shall be
deemed to be amended to add the name of such New Lender and the definition of
Commitment in Section 1.01 hereof shall be deemed amended to increase the
aggregate Commitments of the Lenders by the Commitment of such New Lender,
provided that the Commitment of any New Lender shall be an amount not less than
$5,000,000 (or any remaining portion of the increased Commitments not subscribed
to by the Lenders).

 

-49-

 

 

(c)          Any Lender that accepts an offer to it by the Company to increase
its Commitment pursuant to this Section 2.19 shall, in each case, execute and
deliver to the Administrative Agent a Commitment Increase Agreement setting
forth its Commitment, and, upon the effectiveness of such Commitment Increase
Agreement, such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
the definition of Commitment in Section 1.01 hereof shall be deemed to be
amended to reflect such increase.

 

(d)          The effectiveness of any New Lender Agreement or Commitment
Increase Agreement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Company and legal opinions of counsel to
the Company as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

 

(e)          If any bank or financial institution becomes a New Lender pursuant
to Section 2.19(b) or any Lender’s Commitment is increased pursuant to Section
2.19(c), additional Loans made on or after the effectiveness thereof (the
“Re-Allocation Date”) shall be made pro rata based on their respective
Commitments in effect on or after such Re-Allocation Date (except to the extent
that any such pro rata borrowings would result in any Lender making an aggregate
principal amount of Loans in excess of its Commitment, in which case such excess
amount will be allocated to, and made by, such New Lender and/or Lenders with
such increased Commitments to the extent of, and pro rata based on, their
respective Commitments), and continuations of Loans outstanding on such
Re-Allocation Date shall be effected by repayment of such Loans on the last day
of the Interest Period applicable thereto and the making of new Loans pro rata
based on the respective Commitments in effect on and after such Re-Allocation
Date.

 

(f)          If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans or ABR Loans, such Eurodollar Loans or ABR Loans shall remain
outstanding with the respective holders thereof until the expiration of their
respective Interest Periods (unless the Company elects to prepay any thereof in
accordance with the applicable provisions of this Agreement), and interest on
and repayments of such Eurodollar Loans or ABR Loans will be paid thereon to the
respective Lenders holding such Eurodollar Loans or ABR Loans pro rata based on
the respective principal amounts thereof outstanding.

 

-50-

 

 

Section 2.20         Borrowing Subsidiaries. On or after the Effective Date, the
Company may designate any Restricted Subsidiary of the Company as a Borrowing
Subsidiary by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Restricted Subsidiary and the Company, and five (5)
Business Days following (i) such delivery and (ii) receipt of documentation
reasonably requested by the Lenders in order to comply with the USA PATRIOT Act,
such Restricted Subsidiary shall for all purposes of this Agreement be a
Borrowing Subsidiary and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Restricted Subsidiary, whereupon such
Restricted Subsidiary shall cease to be a Borrowing Subsidiary and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary at a time when
any principal of or interest on any Revolving Loan to such Borrowing Subsidiary
or any Letter of Credit issued for the account of such Borrowing Subsidiary
shall be outstanding hereunder; provided that such Borrowing Subsidiary
Termination shall be effective to terminate such Borrowing Subsidiary’s right to
make further Borrowings or to request Letters of Credit under this Agreement. As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Lender.

 

Section 2.21         Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Company shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount equal to the LC Exposure as of such date.

 

(a)          Grant of Security Interest. The Company, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (b) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lender as herein provided, or that the total amount of such Cash
Collateral is less than the LC Exposure as of such date, the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.21 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.21, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Company, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

-51-

 

 

Section 2.22         Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and the
last sentence of Section 9.02.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.21; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.21; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments hereunder without giving effect to
Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

-52-

 

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive participation
fees pursuant to Section 2.11(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21.

 

(C)         With respect to any participation fees not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Company shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Disbursements or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.

 

(iv)         Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Disbursements and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (A)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

-53-

 

 

(v)          Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.21.

 

(b)          Defaulting Lender Cure. If the Company, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)          New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

ARTICLE III

 


Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

Section 3.01         Organization. As of the Effective Date, each of the Company
and its Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
requisite power and authority to conduct its business as it is presently being
conducted, and (iii) is duly qualified or licensed to conduct business and is in
good standing in each jurisdiction listed in Schedule 3.01. The Company and its
Subsidiaries are qualified and licensed in all jurisdictions where they are
required to be so qualified or licensed to operate their business and where the
failure to so qualify or be in good standing, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. No
proceeding to dissolve any Loan Party is pending or, to the Company’s knowledge,
threatened except for any merger, consolidation, liquidation, or dissolution
permitted under Section 6.03.

 

-54-

 

 

Section 3.02         Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Borrowers and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrowers or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created under the Loan Documents and (iii) those the failure to
obtain or make which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Company or any of its Subsidiaries or their respective assets, or give rise to a
right thereunder to require any payment to be made by the Company or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, except Liens created
under the Loan Documents.

 

Section 3.04         Financial Statements; No Material Adverse Change.

 

(a)          The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2011, reported
on by KPMG LLP, independent certified public accountants, and (ii) as of and for
the Fiscal Quarter and the portion of the current fiscal year ended March 31,
2012, certified by a Financial Officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b)          Except as disclosed in the financial statements referred to above
or the notes thereto and except for the Disclosed Matters, after giving effect
to the Transactions, none of the Company or its Subsidiaries has, as of the
Effective Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses.

 

-55-

 

 

(c)          Since December 31, 2011, there has been no material adverse change
in the business, assets, property, condition (financial or otherwise), of the
Company and its Subsidiaries taken as a whole.

 

Section 3.05         Properties. Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that (i) do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes and (ii) individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.06         Litigation and Environmental Matters.

 

(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any of the Loan Documents or the
Transactions.

 

(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)          Since the Effective Date, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

Section 3.07         Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with all Laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
material agreements and other material instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

 

Section 3.08         Intellectual Property. The Company and each of its
Subsidiaries owns, or is licensed to use, all patents, trademarks, trade names,
service marks, copyrights, technology, know-how and processes (together with all
applications therefor and licenses granting rights therein, “Intellectual
Property”) reasonably necessary for the conduct of its business as currently
conducted, except for those the failure to own or be licensed to use which could
not reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Company, (a) the use of Intellectual Property by the Company
and its Subsidiaries does not infringe on the rights of any person, (b) no
Intellectual Property of the Company or any of its Subsidiaries is being
infringed upon by any person, and (c) no claim is pending or threatened in
writing challenging the use or the validity of any Intellectual Property of the
Company or any Subsidiary, except for infringements and claims referred to in
the foregoing clauses (a), (b) and (c) that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

-56-

 

 

Section 3.09         Investment Company Status. Neither the Company nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.10         Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 (inclusive of fees and penalties) the fair market value of the
assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 (inclusive of fees and penalties) the fair market value of the
assets of all such underfunded Plans.

 

Section 3.12         Labor Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against the Company or any of its Subsidiaries
pending or, to the knowledge of the Company, threatened. The hours worked by and
payments made to employees of the Company and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Law dealing with such
matters in any manner that could reasonably be expected to have a Material
Adverse Effect. All payments due from the Company or any Subsidiary, or for
which any claim may be made against any of them, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Company and its Subsidiaries except
to the extent non-payment could reasonably be expected to have a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Company or any of its
Subsidiaries is bound.

 

Section 3.13         Insurance. Schedule 3.13 lists all policies or binders of
fire, liability, worker’s compensation, vehicular or other insurance held by or
for the benefit of the Company or any of its Subsidiaries (specifying the
insurer, the policy number or covering note number with respect to binders) as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. All insurance required by Section 5.07 is in full
force and effect, is with financially sound and reputable insurers and is in
amounts and provides coverage that are reasonable and customary for Persons
engaged in businesses similar to those conducted by the Company and its
Subsidiaries.

 

-57-

 

 

Section 3.14         Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, and immediately following the
making of each Loan made on the Effective Date and after giving effect to the
application of the proceeds of such Loans, (a) the fair market value of the
assets of each Loan Party (individually and on a consolidated basis with its
subsidiaries) will exceed its debts and liabilities, subordinate, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party (individually and on a consolidated basis with its subsidiaries) will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities; (c) each Loan Party (individually and on a
consolidated basis with its subsidiaries) will be able to pay its debts and
liabilities, subordinate, contingent or otherwise as they become absolute and
mature; and (d) each Loan Party (individually and on a consolidated basis with
its subsidiaries) will not have unreasonably small capital with which to conduct
its business as such business is now conducted and is proposed to be conducted
following the Effective Date.

 

Section 3.15         Subsidiaries. Schedule 3.15 sets forth the name of, and the
ownership interest of the Company in, each Subsidiary of the Company and
identifies each Subsidiary that is a Domestic Subsidiary, each that is a
Material Domestic Subsidiary and each that is a Foreign Subsidiary, in each case
as of the Effective Date. As of Effective Date, there are no Borrowing
Subsidiaries or any Unrestricted Subsidiaries and no Person has executed a
Borrowing Subsidiary Agreement (as defined in the Third Amended and Restated
Agreement) or obtained a Loan under Section 2.01 of the Original Credit
Agreement, as amended.

 

Section 3.16         Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any Loan Document or delivered hereunder (as
modified or supplemented by other information so furnished) contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole in the light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

Section 3.17         Margin Stock. Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U of the Board). The proceeds of the Loans and the Letters
of Credit will not be used, directly or indirectly, immediately, incidentally or
ultimately, for the purpose of purchasing or carrying any margin stock or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry margin stock or for any other purpose which might
cause any of the Loans or the Letters of Credit under this Agreement to be
“purpose credit” within the meaning of Regulation U or Regulation X of the
Board.

 

-58-

 

 

Section 3.18         Use of Proceeds. The proceeds of the Loans shall be used
only for working capital and other general corporate purposes, including without
limitation, Acquisitions. Each Borrower represents and warrants to the Lenders
and the Administrative Agent that all Loans will be for business, commercial,
investment or other similar purpose and not primarily for personal, family,
household or agricultural use, as such terms are used in the Texas Finance Code.

 

Section 3.19         No Undisclosed Liabilities. Except as set forth in Schedule
3.19, the Company and its Subsidiaries have no liabilities or obligations of any
nature (whether known or unknown, and whether absolute, accrued, contingent or
otherwise) except for (i) liabilities or obligations reflected or reserved
against in the financial statements most recently delivered by the Borrower
pursuant to Section 5.01, (ii) current liabilities incurred in the ordinary
course of business since the date of such financial statements, (iii)
liabilities or obligations that are not required to be included in financial
statements prepared in accordance with GAAP, (iv) liabilities or obligations
arising under Governmental Approvals or contracts to which the Company or any of
its Subsidiaries is a party or otherwise subject and (v) liabilities or
obligations incurred after the most recently delivered financial statements and
specifically permitted to be incurred under this Agreement.

 

Section 3.20         USA PATRIOT Act.

 

(a)          Neither the Company nor any of its Subsidiaries or, to the
knowledge of the Company, any of their respective Affiliates over which any of
the foregoing exercises management control (each, a “Controlled Affiliate”) is a
Prohibited Person, and the Company, its Subsidiaries and, to the knowledge of
the Company, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC.

 

(b)          Neither the Company nor any of its Subsidiaries or, to the
knowledge of the Company, any of their respective Affiliates (i) is targeted by
United States or multilateral economic or trade sanctions currently in force;
(ii) is owned or controlled by, or acts on behalf of, any Person that is
targeted by United States or multilateral economic or trade sanctions currently
in force; or (iii) is named, identified or described on any list of Persons with
whom United States Persons may not conduct business, including any such blocked
persons list, designated nationals list, denied persons list, entity list,
debarred party list, unverified list, sanctions list or other such lists
published or maintained by the United States, including OFAC, the United States
Department of Commerce or the United States Department of State.

 

Section 3.21         Embargoed Person. None of Company’s assets constitute
property of, or are beneficially owned, directly or indirectly, by any Person
targeted by economic or trade sanctions under US law, including but not limited
to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,
The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. (the “Trading With the
Enemy Act”), any of the foreign assets control regulations of the Treasury (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or regulations promulgated thereunder
or executive order relating thereto (which includes, without limitation,
(a) Executive Order No. 13224, effective as of September 24, 2001, and relating
to Blocking Property and Prohibiting Transaction With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the USA PATRIOT Act, if the result of such ownership
would be that any Loan made by any Lender would be in violation of law
(“Embargoed Person”). No Embargoed Person has any interest of any nature
whatsoever in the Company if the result of such interest would be that any Loan
would be in violation of law. The Company has not engaged in business with
Embargoed Persons if the result of such business would be that any Loan made by
any Lender would be in violation of law. Neither the Company nor any Controlled
Affiliate (a) is or will become a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”. For purposes of determining whether
or not a representation is true or a covenant is being complied with under this
Section 3.21, the Borrower shall not be required to make any investigation into
(a) the ownership of publicly traded stock or other publicly traded securities
or (b) the beneficial ownership of any collective investment fund.

 

-59-

 

 

ARTICLE IV

 

Conditions

 

Section 4.01         Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or email transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Collateral Agent, the
Issuing Lender and the Lenders and dated the Effective Date) of Latham & Watkins
LLP, counsel for the Company, and of Fees & Burgess, P.C., local Alabama counsel
for the Company, both in form and substance reasonably satisfactory to the
Administrative Agent and Required Lenders, and covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.

 

(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including reasonable legal fees) required to be reimbursed or paid by any Loan
Party hereunder or under any Loan Documents.

 

-60-

 

 

(e)          All material governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Company and
the Subsidiaries shall have been obtained and be in full force and effect.

 

(f)          The Lenders shall have received (i) audited consolidated financial
statements of the Company and its Subsidiaries for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower and its Subsidiaries for each Fiscal Quarter ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are available
which financial statements shall not be materially inconsistent with the
financial statements or forecasts previously provided.

 

(g)          The Administrative Agent shall have received (i) promissory notes
for each of the Lenders and (ii) each of the Security Documents and they shall
constitute satisfactory security documentation to create first priority security
interests in the Collateral (free and clear of all Liens, other than Liens
permitted by Section 6.02).

 

(h)          The Collateral and Guarantee Requirement shall have been satisfied.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02).

 

Section 4.02         Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)          The representations and warranties of each Loan Party set forth in
this Agreement or any other Loan Document shall be deemed to have been made as a
part of said request for a Borrowing and shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

(b)          No Material Adverse Effect shall have occurred since the date of
the most recent Borrowing by the Company.

 

(c)          The Administrative Agent shall have received a request for a
Borrowing as required by Section 2.03 or the Issuing Lender and the
Administrative Agent shall have received a request for the issuance of a Letter
of Credit as required by Section 2.05(b);

 

-61-

 

 

(d)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (d) of this Section.

 

Section 4.03         Initial Credit Event for each Borrowing Subsidiary. The
obligation of the Lenders to make Loans to any Borrowing Subsidiary and the
obligations of the Issuing Lender to issue Letters of Credit for the account of
any Borrowing Subsidiary are subject to the satisfaction of the following
conditions:

 

(a)          The Administrative Agent (or its counsel) shall have received a
Borrowing Subsidiary Agreement duly executed by such Borrowing Subsidiary and
the other parties thereto.

 

(b)          The Administrative Agent shall have received a favorable written
opinion of counsel for such Borrowing Subsidiary, in form and substance
reasonably satisfactory to Administrative Agent and Required Lenders, and
covering such other matters relating to such Borrowing Subsidiary and its
Borrowing Subsidiary Agreement as the Administrative Agent shall reasonably
request.

 

(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary, the satisfaction of the Collateral and Guarantee
Requirement insofar as it relates to the assets of such Borrowing Subsidiary and
any other legal matters relating to such Borrowing Subsidiary, its Borrowing
Subsidiary Agreement or such Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

Section 5.01         Financial Statements and Other Information. The Company
will furnish to the Administrative Agent and each Lender:

 

(a)          within 90 days after the end of each fiscal year of the Company,
the audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
of the Company and the consolidated Subsidiaries as of such year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and the consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

-62-

 

 

(b)          within 45 days after the end of each of the first three Fiscal
Quarters of each fiscal year of the Company, the consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such Fiscal Quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, of the Company and the consolidated
Subsidiaries and Company and the Restricted Subsidiaries as of such year, all
certified by one of the Company’s Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries or the Company on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.16 and 6.17, (iii) setting forth in a
reasonably detailed schedule, a comparison of the consolidated results under
clause (a) or (b) above with the financial condition and results of operations
of the Company and its consolidated Restricted Subsidiaries, and (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)          concurrently with any delivery of financial statements under
clause (a) above, any management letter delivered to the management of the
Company by the accounting firm that reported on such financial statements;

 

(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be;

 

(f)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request;

 

(g)          within 120 days after the end of each fiscal year, a summary
description of the insurance policies of the Company and its Subsidiaries; and

 

-63-

 

 

(h)          promptly following any request thereof, all information and/or
documentation necessary to comply with the USA PATRIOT Act or for Administrative
Agent to confirm compliance with the USA PATRIOT Act.

 

Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at www.bench.com or (ii) on
which such documents are delivered to the Administrative Agent. The
Administrative Agent shall post such documents on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Company shall
deliver such documents in a form acceptable to the Administrative Agent;
provided further that Company shall be obligated to pay for all start-up and
on-going maintenance costs associated with such Internet or intranet website.
Except for such compliance certificates, the Administrative Agent shall have no
obligation to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 5.02         Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt and, in any event, within five
Business Days, written notice of the following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any of its Subsidiaries or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or that in any manner questions the validity of the Loan Documents;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$25,000,000 (inclusive of fees and penalties);

 

(d)          the occurrence of any event or any other development by which the
Company or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability or (iv) becomes aware of any basis for any Environmental Liability and
in each of the preceding clauses, which individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; and

 

(e)          any other development (including the termination of any material
contract) that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

-64-

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03         Information Regarding Collateral. The Company will furnish
to the Administrative Agent prompt written notice of any change (a) in any Loan
Party’s corporate name or in the ownership of its properties, (b) in any Loan
Party’s identity or corporate structure or (c) in any Loan Party’s Federal
Taxpayer Identification Number and, at the time of the delivery of the financial
statements required under Section 5.01(a), the Company will furnish to the
Administrative Agent written notice of any change in the location of any office
or facility at which Collateral is located or in which any Loan Party maintains
books or records relating to Collateral owned by it. The Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral. The
Company also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

Section 5.04         Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

Section 5.05         Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.06         Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.07         Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents.

 

-65-

 

 

Section 5.08         Books and Records; Inspection and Audit Rights. The Company
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested, all at the Administrative
Agent’s or such Lender’s expense, except with respect to any inspection or
examination and related discussions during a Default or Event of Default, in
which case, the provisions of Section 9.03 shall apply.

 

Section 5.09         Compliance with Laws. The Company will, and will cause each
of its Subsidiaries to, comply with all Laws (including Environmental Laws) and
Orders applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.10         Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only for working capital and other general corporate
purposes, including, without limitation, Acquisitions. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

Section 5.11         Additional Subsidiaries. If any additional Subsidiary is
formed or acquired after the Effective Date, the Company will, no more than
thirty days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and cause the Collateral and
Guarantee Requirement to be satisfied (to the extent applicable) with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned or to be owned by or on behalf of the Company or any other
Subsidiary.

 

Section 5.12         Ownership of Subsidiaries.

 

(a)          The Company will, and will cause each of the Subsidiaries to,
ensure that all Equity Interests in Domestic Subsidiaries are owned directly or
indirectly at all times only by the Company or one or more other Domestic
Subsidiaries.

 

(b)          The Company will, and will cause each of the Subsidiaries to,
ensure that any Foreign Subsidiary (including each Foreign Subsidiary acquired
in connection with an Acquisition), is owned directly or indirectly at all times
by the Company or a Qualified Foreign Subsidiary Holding Company.

 

(c)          The Company will, and will cause each of the Subsidiaries to,
ensure that all Equity Interests in Material Domestic Subsidiaries are owned
directly or indirectly at all times only by the Company or one or more Material
Domestic Subsidiaries.

 

-66-

 

 

Section 5.13         Further Assurances. The Company will, and will cause each
Subsidiary to, at its own cost and expense, execute, acknowledge and deliver any
and all further documents, financing statements, agreements and instruments and
take all such further actions, (including the filing and recording of financing
statements, and other documents) which may be required under any applicable Law,
or which may from time to time be reasonably necessary or as the Required
Lenders may from time to time reasonably request in order to carry out the
intent and purpose of the Loan Documents and the Transactions, including all
such actions to establish, preserve, protect and perfect the estate, right,
title and interest of the Lenders, or the Administrative Agent for the benefit
of the Lenders, to the Collateral (including Collateral acquired after the
Effective Date) and preserve, protect and perfect first priority Liens (subject
to Liens permitted by Section 6.02) in favor of the Lenders, or the
Administrative Agent for the benefit of the Lenders, on any and all assets of
the Company and the Subsidiaries, now owned or hereafter acquired, that are
Collateral.

 

ARTICLE VI




Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

Section 6.01         Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)          the Obligations;

 

(b)          Subordinated Indebtedness;

 

(c)          Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten the
maturity or the weighted average life thereof;

 

(d)          Intercompany Indebtedness (to the extent permitted by Section
6.04);

 

(e)          Guarantees by the Company or any Subsidiary of Indebtedness of the
Company or any Restricted Subsidiary which Indebtedness is permitted under this
Section, provided, in no event shall the Company or any Subsidiary guarantee the
Indebtedness of any Unrestricted Subsidiary or any Subsidiary that is not a Loan
Party hereunder other than guarantees of trade payables of Unrestricted
Subsidiaries in the ordinary course of business not to exceed $10,000,000 at any
time outstanding.

 

(f)          Indebtedness of the Company or any Domestic Subsidiary or any
Foreign Borrower incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$100,000,000 at any time outstanding;

 

-67-

 

 

(g)          Indebtedness of any Person that becomes a Domestic Subsidiary or a
Foreign Borrower after the Effective Date; provided that (i) such Indebtedness
exists at the time such Person becomes a Domestic Subsidiary or a Foreign
Borrower, as the case may be, and is not created in contemplation of or in
connection with such Person becoming a Domestic Subsidiary or a Foreign Borrower
and (ii) the aggregate principal amount of Indebtedness permitted by this clause
(g) shall not exceed twenty-five percent (25%) of pro forma Consolidated EBITDA
for the four consecutive Fiscal Quarter period ending on the last day of the
immediately prior Fiscal Quarter at the time such Person becomes a Domestic
Subsidiary or a Foreign Borrower;

 

(h)          Indebtedness of Unrestricted Subsidiaries for which neither the
Company nor any Restricted Subsidiary shall be liable as obligor, under any
Guarantee or otherwise;

 

(i)          other unsecured Indebtedness so long as, after giving effect
thereto, the Company is in proforma compliance with the financial covenants in
Section 6.16 and Section 6.17; and

 

(j)          other secured Indebtedness incurred by Foreign Subsidiaries that
are Restricted Subsidiaries for working capital purposes in an aggregate
principal amount not exceeding twenty-five percent (25%) of Consolidated EBITDA
for the four consecutive Fiscal Quarter period ending on the last day of the
immediately prior Fiscal Quarter at the time such Indebtedness is incurred.

 

Section 6.02         Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)          Liens created under the Loan Documents;

 

(b)          Permitted Encumbrances;

 

(c)          any Lien on any property or asset of the Company or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(d)          any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that is merged or consolidated with or into the Company or any of its
Subsidiaries or becomes a Subsidiary after the Effective Date prior to the time
such Person is so merged or consolidated or becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

-68-

 

 

(e)          Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary, including Liens deemed to exist in respect of
assets subject to Capital Lease Obligations; provided that (i) such security
interests secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Company or any Subsidiary;

 

(f)          Liens securing Intercompany Indebtedness permitted under
Section 6.01(d);

 

(g)          Extensions, renewals or replacements of any Lien referred to in
clauses (c), (d) and (e) of this Section; provided that the principal amount of
the Indebtedness or obligations secured thereby is not increased and that any
such extension, renewal or replacement is limited to the assets originally
encumbered thereby;

 

(h)          Liens on the assets of Unrestricted Subsidiaries securing
Indebtedness permitted under Section 6.01(h);

 

(i)          Liens securing Indebtedness permitted under Section 6.01(j); and

 

(j)          additional Liens incurred by the Company and its Subsidiaries so
long as the value of the property subject to such Liens, and the Indebtedness
and other obligations secured thereby do not exceed $5,000,000 at any time.

 

Section 6.03         Fundamental Changes.

 

(a)          The Company will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing

 

(i)          any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;

 

-69-

 

 

(ii)         any Person may merge with or into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary; provided that (A) if any party to
such merger is a Loan Party the surviving Person must also be a Loan Party and
must succeed to all the obligations of such Loan Party under the Loan Documents
and (B) if any party to such merger is a Restricted Subsidiary the surviving
Person shall also be a Restricted Subsidiary unless designated as an
Unrestricted Subsidiary pursuant to the definition of such term;

 

(iii)        any Subsidiary (other than a Loan Party) may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and is not materially disadvantageous to
the Lenders; and

 

(iv)         sales permitted by Section 6.05;

 

provided that any such merger involving a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 

(b)          The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Subsidiaries on the Effective Date and
businesses reasonably related thereto.

 

Section 6.04         Investments, Loans, Advances, Guarantees and Acquisitions.
The Company will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly Owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
(other than inventory acquired in the ordinary course of business) constituting
a business unit or are substantial in relation to the consolidated assets of the
Company, except:

 

(a)          Permitted Investments by the Company and any Subsidiary and
Permitted Foreign Investments by any Foreign Subsidiary, to the extent such
Permitted Foreign Investments are either (i) generated by a Foreign Subsidiary
organized in the same jurisdiction of organization of the commercial bank with
which such Investment is maintained or (ii) consist of capital contributions
made to such Foreign Subsidiary for the purpose of operations in the ordinary
course of business;

 

(b)          Investments existing on the Effective Date and set forth on
Schedule 6.04;

 

(c)          Investments existing on the Effective Date in Subsidiaries;

 

(d)          additional Investments in Persons that, immediately prior to such
investments, are Restricted Subsidiaries;

 

(e)          Investments by Unrestricted Subsidiaries in Persons that,
immediately prior to such investments, are Unrestricted Subsidiaries;

 

-70-

 

 

(f)          Investments consisting of all the issued and outstanding capital
stock, or all or substantially all the assets, of Persons engaged in lines of
business permitted under Section 6.03(b); provided that (i) no Default shall
have occurred and be continuing at the time any such Investment is made or would
occur as a result thereof, and (ii) immediately after giving effect to such
Investment, the proforma Leverage Ratio shall not exceed 2.75 to 1.0; provided,
further, that if the proforma Leverage Ratio shall be greater than 2.25 to 1.0
but less than or equal to 2.75 to 1.0 immediately after giving effect to such
Investment, such Investment shall be paid for with cash consideration only in an
amount, when combined with the aggregate cash consideration for all other
Investments made pursuant to this clause (f) at times when the proforma Leverage
Ratio shall be greater than 2.25 to 1.0 but less than or equal to 2.75 to 1.0,
not to exceed $50,000,000 in the aggregate over the term of this Agreement;

 

(g)          Guarantees constituting Indebtedness permitted by Section 6.01;
provided that a Subsidiary shall not Guarantee any Subordinated Indebtedness;

 

(h)          investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(i)          accounts receivable arising in the ordinary course of business;

 

(j)          Investments held by any Subsidiary at the time it becomes a
Subsidiary in a transaction permitted by this Section;

 

(k)         reasonable advances to officers and employees of the Company and any
Subsidiary for travel arising in the ordinary course of business;

 

(l)          loans to officers and employees of the Company or any Subsidiary,
not to exceed $1,000,000 in the aggregate at any one time outstanding;

 

(m)        promissory notes and other noncash consideration received by the
Company and its Subsidiaries in connection with any asset sale permitted
hereunder;

 

(n)         advances in the form of prepayments of expenses, so long as such
expenses were incurred in the ordinary course of business and are paid in
accordance with customary trade terms of the Company or any of its Subsidiaries;

 

(o)         Guarantees by the Company of obligations of Restricted Subsidiaries
incurred in the ordinary course of business and not constituting Indebtedness;
and

 

(p)         other Investments made by the Company, any Domestic Subsidiary or
any Foreign Subsidiary at times when no Default or Event of Default shall have
occurred and be continuing or would occur as a result thereof and that, taken
together with all other investments made after the Effective Date under this
clause (p) would not exceed $25,000,000.

 

Section 6.05         Asset Sales, etc. The Company will not, and will not permit
any of its Restricted Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest, except:

 

-71-

 

 

(a)          sales of inventory, used or surplus equipment, Permitted
Investments and Permitted Foreign Investments in the ordinary course of business
or as expressly permitted elsewhere in this Agreement;

 

(b)          sales, transfers and dispositions to the Company or a Restricted
Subsidiary;

 

(c)          sales, transfers and dispositions to any Unrestricted Subsidiary;
provided that such sales, transfers and dispositions are in the ordinary course
of business at prices and on terms and conditions not less favorable to the
Company or such Unrestricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; and

 

(d)          sales, transfers and other dispositions of other assets (other than
transfers of less than 100% of the Equity Interests in any Subsidiary); provided
that (i) the aggregate proceeds from such sales, transfers and other
dispositions during any fiscal year shall not exceed the greater of (A) 10% of
Consolidated Net Tangible Assets as of the beginning of such fiscal year and (B)
10% of Consolidated Net Income of the Company (excluding Unrestricted
Subsidiaries) for such fiscal year and (ii) not more than 25% of the aggregate
proceeds from such sales, transfers and other dispositions shall be received in
noncash proceeds during any fiscal year.

 

Section 6.06         Sale and Leaseback Transactions. The Company will not, and
will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

 

Section 6.07         Swap Agreements. The Company will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company or any of its Subsidiaries), and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

 

Section 6.08         Restricted Payments; Certain Payments in Respect of
Indebtedness.

 

(a)          The Company will not, and will not permit any Restricted Subsidiary
to, declare or make, or agree to make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(i) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their capital stock and (ii) if no Default or Event of Default has occurred
and is continuing or would occur as a result thereof, the Company may make any
Restricted Payment if after giving effect to such Restricted Payment the
proforma Leverage Ratio would not exceed 2.25 to 1.0.

 

-72-

 

 

(b)          The Company will not, and will not permit any Restricted Subsidiary
to, make or agree to make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
the principal of or interest on any Subordinated Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, cancellation or termination of any Subordinated
Indebtedness, except scheduled and other mandatory payments of interest and
principal in respect of Subordinated Indebtedness; provided that no payment
shall be made in respect of Subordinated Indebtedness that is prohibited by the
subordination provisions applicable to such Subordinated Indebtedness.

 

Section 6.09         Transactions with Affiliates. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Restricted Subsidiaries not
involving any other Affiliate, (c) transactions among or between Unrestricted
Subsidiaries and (d) any Restricted Payment permitted by Section 6.08.

 

Section 6.10         Restrictive Agreements. The Company will not, and will not
permit any Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Company or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary (i) to declare or
make any Restricted Payment, (ii) to make or repay loans or advances to the
Company or any other Restricted Subsidiary, (iii) to Guarantee Indebtedness of
the Company or any other Restricted Subsidiary, or (iv) sell, lease or transfer
any of its Property to the Company or any other Restricted Subsidiary; provided
that (A) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (B) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (C) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (D) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(E) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

Section 6.11         Change in Fiscal Year. The Company will not change the end
of its fiscal year to a date other than December 31.

 

Section 6.12         Constitutive Documents. The Company will not, and will not
permit any Restricted Subsidiary to, amend its charter or by-laws or other
constitutive documents in any manner which could adversely and materially affect
the rights of the Lenders under this Agreement or their ability to enforce the
same, except as otherwise permitted pursuant to Sections 6.03 or 6.04.

 

-73-

 

 

Section 6.13         Sales and Assignments of Income, Revenues and Receivables.
The Company will not, and will not permit any Restricted Subsidiary to, sell or
assign, with or without recourse, for discount or otherwise, any income or
revenues, including notes and accounts receivable.

 

Section 6.14         Amendment of Material Documents. The Company will not, and
will not permit any Restricted Subsidiary to, amend, modify or waive in any
respect materially adverse to the Company or to the rights or interests of the
Lenders any of its rights under any document evidencing or governing
Subordinated Indebtedness.

 

Section 6.15         Required Material Domestic Subsidiaries. The Company will
not permit (a) the EBITDA of Domestic Subsidiaries that are not Material
Domestic Subsidiaries to exceed 10% of EBITDA of the Company and the Domestic
Subsidiaries on a consolidated basis or (b) the combined assets of Domestic
Subsidiaries that are not Material Domestic Subsidiaries to exceed 10% of the
assets of the Company and the Domestic Subsidiaries taken as a whole.

 

Section 6.16         Adjusted Leverage Ratio; Leverage Ratio.

 

(a)          The Company will not permit the Adjusted Leverage Ratio as of the
end of any Fiscal Quarter to exceed the ratio of 2.75 to 1.00.

 

(b)          The Company will not permit the Leverage Ratio as of the end of any
Fiscal Quarter to exceed the ratio of 2.75 to 1.00.

 

Section 6.17         Fixed Charge Coverage Ratio. The Company will not permit
the Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter to be less
than the ratio of 1.20 to 1.00.

 

ARTICLE VII

 

Events of Default and Remedies

 

Section 7.01         Events of Default. If any of the following events (“Events
of Default”) shall occur:

 

(a)          any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 

-74-

 

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement, Loan Document or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)          the Company or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.04 (with respect
to the existence of any Borrower) or 5.10 or in Article VI;

 

(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or in any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after the earlier
of (i) the Company’s obtaining knowledge thereof or (ii) written notice thereof
from the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

 

(f)          the Company or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period;

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)          the Company or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

-75-

 

 

(j)          the Company or any Restricted Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against the Company, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Restricted
Subsidiary to enforce any such judgment;

 

(l)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Company and
its Subsidiaries in an aggregate amount exceeding (i) $10,000,000 (inclusive of
fees and penalties) in any year or (ii) $25,000,000 (inclusive of fees and
penalties) for all periods;

 

(m)          any Loan Document or any material provision thereof shall at any
time cease to be in full force and effect, or a proceeding shall be commenced by
any Loan Party or any other Person seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation thereof), or
any Loan Party shall repudiate or deny that it has any liability or obligation
for the payment of principal or interest or other obligations purported to be
created under any Loan Document;

 

(n)          any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and (to the extent required by the Security
Documents) perfected Lien on any material portion of the Collateral purported to
be subject thereto, securing the obligations purported to be secured thereby,
with the priority required by the Loan Documents, or any Loan Party shall so
assert in writing; or

 

(o)          a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to the Company described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers, and (iii) exercise any or
all of the remedies available to it under the Security Documents, at law or in
equity.

 

-76-

 

 

Section 7.02         Cash Collateral. Upon the occurrence and during the
continuance of any Event of Default, the Company shall, if requested by the
Administrative Agent or the Required Lenders, pay to the Administrative Agent an
amount in immediately available funds (which funds shall be held as collateral
pursuant to arrangements satisfactory to the Administrative Agent) equal to the
LC Exposure as of such date plus any accrued and unpaid interest thereon under
all Letters of Credit then outstanding at such time; provided that, upon the
occurrence of any Event of Default specified in Section 7.01(h) or (i), the
Company shall pay such amount forthwith without any notice or demand or any
other act by the Administrative Agent or the Lenders.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-77-

 

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

In addition, each of the Lenders and the Issuing Lender hereby indemnifies the
Administrative Agent (to the extent not reimbursed by the Borrowers), ratably
according to its respective pro rata share of the total of the Commitments, or
if no Commitments are outstanding, the respective pro rata share of the total of
the Commitments immediately prior to the time Commitments ceased to be
outstanding held by each of them, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement or the other Loan Documents
(including any action taken or omitted under Article II of this Agreement);
provided that such indemnity shall not be available to the extent such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of the Administrative Agent. Without
limitation of the foregoing, each Lender and the Issuing Lender agrees to
reimburse the Administrative Agent promptly upon demand for its respective pro
rata share of the total of the Commitments of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, administration or enforcement of, or
legal advice in respect of rights or responsibilities under, this Agreement or
the other Loan Documents to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers. The provisions of this section
shall survive the termination of this Agreement and the payment of the
Obligations.

 

-78-

 

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the consent of
Company unless an Event of Default has occurred and is continuing, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

It is expressly understood that the Co-Syndication Agent shall not have any
duties or responsibilities under this Agreement.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01         Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

-79-

 

 

(i)          if to the Company or any Borrowing Subsidiary, to it, or to it in
care of the Company:

 

Benchmark Electronics, Inc.

3000 Technology Drive

Angleton, Texas 77515

Attention: Kenneth S. Barrow

Telecopy No.: 979-848-5225

Telephone No.: 979-849-6550 (ext. 1247)



 

(ii)         if to the Administrative Agent, to

 

JPMorgan Chase Bank, N.A.

712 Main St, 8th Floor North

Houston, Texas 77002

Attention: Tony Eastman

Telecopy No.: 713-216-6710

Telephone No.: 713-216-4943

 

with a copy to:

 

JPMorgan Chase, N.A.

10 South Dearborn, Floor 7

IL1-0010

Chicago, Illinois 60603-2003

Attention: Maribel Lorenzo

Telecopy No.: 312-385-7096

Telephone No.: 312-732-5548

 

with a copy to:

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: Martha “Marty” Smith DeBusk

Telecopy No.: 713-220-4372

Telephone No.: 713-220-7202

 

-80-

 

 

(iii)        if to the Issuing Lender, to

 

JPMorgan Chase Bank, N.A.

712 Main St, 8th Floor North

Houston, Texas 77002

Attention: Tony Eastman

Telecopy No.: 713-216-6710

Telephone No.: 713-216-4943

 

with a copy to:

 

JPMorgan Chase, N.A.

10 South Dearborn, Floor 7

IL1-0010

Chicago, Illinois 60603-2003

Attention: Maribel Lorenzo

Telecopy No.: 312-385-7096

Telephone No.: 312-732-5548

 

(iv)         if to the Swingline Lender, to

 

JPMorgan Chase Bank, N.A.

712 Main St, 8th Floor North

Houston, Texas 77002

Attention: Tony Eastman

Telecopy No.: 713-216-6710

Telephone No.: 713-216-4943

 

with a copy to:

 

JPMorgan Chase, N.A.

10 South Dearborn, Floor 7

IL1-0010

Chicago, Illinois 60603-2003

Attention: Maribel Lorenzo

Telecopy No.: 312-385-7096

Telephone No.: 312-732-5548

 

(v)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

-81-

 

 

(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 9.02         Waivers; Amendments.

 

(a)          No failure or delay by the Administrative Agent, the Issuing Lender
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Loan Parties
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or, in the case of any
other Loan Documents, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release all or substantially
all the Guarantors from their Guarantees under the Guarantee Agreement except as
expressly provided in the Guarantee Agreement or Section 9.14, or limit the
liability of the Guarantors in respect of their Guarantee, without the written
consent of each Lender or (vii) release all or substantially all of the
Collateral without the written consent of each Lender, provided, that nothing
herein shall prohibit the Administrative Agent from releasing any Collateral, or
require the consent of the other Lenders for such release, in respect of items
sold to the extent such sale is permitted or not prohibited hereunder; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Lender or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Company, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby the Issuing Lender) if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender.

 

-82-

 

 

Section 9.03         Expenses; Indemnity; Damage Waiver.

 

(a)          The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel and consultants for the
Administrative Agent and such Affiliates, in connection with the syndication of
the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Lender or, after the occurrence and
during the continuance of any Default, any Lender, including the fees, charges
and disbursements of any counsel and consultant for the Administrative Agent,
the Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

-83-

 

 

(b)          The Company shall indemnify the Administrative Agent, the Issuing
Lender and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, the Commitment Letter dated June 4, 2012, among the Company, the
Administrative Agent and the Lead Arranger, or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether or not
caused by the ordinary, sole or contributory negligence of any Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (B) result from a claim brought by the Company or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s funding obligations hereunder, if the Company or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (C) disputes arising solely
between Indemnitees and (1) not involving any action or inaction by the Company
or any Subsidiary or (2) not relating to any action of such Indemnitee in its
capacity as Administrative Agent or Lead Arranger. This Section 9.03(b) shall
not apply with respect to Taxes other than Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

(c)          To the extent that the Company fails to indefeasibly pay any amount
required under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent, the Issuing Lender, the Swingline Lender or any Related
Party of the foregoing, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Applicable Percentage of the Revolving Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent, the Issuing
Lender or Swingline Lender in connection with such capacity.

 

(d)          To the extent permitted by applicable Law, each party to this
Agreement agrees not to assert, and each such party hereby waives, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that nothing in
this paragraph (d) shall relieve the Company of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party. No Indemnitee
referred to in paragraph (b) above shall be liable for damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent any such
damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

-84-

 

 

(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

(f)          Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations thereunder.

 

Section 9.04         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) a Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by a Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement, other than rights, remedies or claims in favor of the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

(A)         the Company, provided that the Company shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; provided further that no consent of the Company shall
be required for an assignment to a Lender or an Affiliate of a Lender or, if an
Event of Default under clause (a), (b), (h) or (i) of Article VII has occurred
and is continuing, any other assignee;

 

(B)         the Administrative Agent; provided that no such consent shall be
required for an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment; and

 

(C)         the Issuing Lender and the Swingline Lender.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

-85-

 

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)         no assignment shall be made to (1) a natural Person, (2) the Company
or any of the Company’s Affiliates or Subsidiaries or (3) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (3); and

 

(F)         in the case of an assignment to a CLO (as defined below), the
assignment Lender shall retain the sole right to approve any amendment,
modification or waiver of any provisions of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such CLO.

For the purposes of this Section 9.04(b), the term “CLO” has the following
meaning:

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

-86-

 

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)         The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

-87-

 

 

(c)          Any Lender may, without the consent of the Company, the
Administrative Agent, the Issuing Lender or the Swingline Lender, sell
participations to any Person (other than any Person described in paragraph
(b)(ii)(E) of this Section) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Section 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (i)
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under paragraph (b) of this Section and (ii) shall not be entitled to receive
any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.18(b) with respect to any
participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United Stated Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-88-

 

 

Section 9.05         Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.06         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 9.07         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, the Issuing Lender or any
such Affiliate to or for the credit or the account of any Borrower against any
and all of the Obligations of any Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Lender or their
respective Affiliates, irrespective of whether or not such Lender, the Issuing
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates may have. Each
Lender and the Issuing Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

-89-

 

 

Section 9.09         Governing Law; Consent to Service of Process.

 

(a)          This Agreement and the Loan Documents shall be construed in
accordance with and governed by the law of the State of Texas.

 

(b)          The Company and each other Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the court of the State of Texas sitting in Harris County and of
the United States District Court of the Southern District of Texas, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Texas State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

 

(c)          Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

Without limitation of the foregoing, nothing in this Agreement, or in the Notes
or in any other Loan Document shall be deemed to constitute a waiver of any
rights which any Lender, or the holder of any Note may have under applicable
federal legislation relating to the amount of interest which such Lender or
holder may contract for, take, receive or charge in respect of the Loan and the
Loan Documents, including any right to take, receive, reserve and charge
interest at the rate allowed by the law of the state where any Lender is
located. The Administrative Agent, each Lender and each Borrower further agree
that insofar as the provisions of Chapter 303 of the Texas Finance Code, as
amended, are applicable to the determination of the Highest Lawful Rate with
respect to the Notes and the Obligations hereunder and under the other Loan
Documents, the indicated rate ceiling of such Article shall be applicable;
provided, however, that to the extent permitted by such Article, the
Administrative Agent may from time to time by notice to the Company revise the
election of such interest rate ceiling as such ceiling affects the then current
or future balances of the Loans. The provisions of Chapter 346 of the Texas
Finance Code, as amended, do not apply to this Agreement, any Note issued
hereunder or the other Loan Documents.

 

-90-

 

 

Section 9.10         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12         Confidentiality. Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

-91-

 

 

Section 9.13         Interest. Each provision in this Agreement and each other
Loan Document is expressly limited so that in no event whatsoever shall the
amount paid, or otherwise agreed to be paid, to the Administrative Agent or any
Lender or charged, contracted for, reserved, taken or received by the
Administrative Agent or any such Lender, for the use, forbearance or detention
of the money to be loaned under this Agreement or any Loan Document or otherwise
(including any sums paid as required by any covenant or obligation contained
herein or in any other Loan Document which is for the use, forbearance or
detention of such money), exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate, and all amounts
owed under this Agreement and each other Loan Document shall be held to be
subject to reduction to the effect that such amounts so paid or agreed to be
paid, charged, contracted for, reserved, taken or received which are for the
use, forbearance or detention of money under this Agreement or such Loan
Document shall in no event exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate. Anything in any
Note or any other Loan Document to the contrary notwithstanding, the Borrowers
shall not be required to pay unearned interest on any Note and the Borrowers
shall not be required to pay interest on the Obligations at a rate in excess of
the Highest Lawful Rate, and if the effective rate of interest which would
otherwise be payable under such Note and such Loan Documents would exceed the
Highest Lawful Rate, or if the holder of such Note shall receive any unearned
interest or shall receive monies that are deemed to constitute interest which
would increase the effective rate of interest payable by the Borrowers under
such Note and the other Loan Documents to a rate in excess of the Highest Lawful
Rate, then (a) the amount of interest which would otherwise be payable by the
Borrowers shall be reduced to the amount allowed under applicable law and (b)
any unearned interest paid by the Borrowers or any interest paid by the
Borrowers in excess of the Highest Lawful Rate shall in the first instance be
credited on the principal of the obligations of the Borrowers (or if all such
obligations shall have been paid in full, refunded to the Borrowers). It is
further agreed that, without the limitation of the foregoing, all calculations
of the rate of interest contracted for, reserved, taken, charged or received by
any Lender under the Notes and the Obligations and under the other Loan
Documents are made for the purpose of determining whether such rate exceeds the
Highest Lawful Rate, and shall be made, to the extent permitted by usury laws
applicable to such Lender, by amortizing, prorating and spreading in equal parts
during the period of the full stated term of the Notes and this Agreement and
all interest at any time contracted for, charged or received by such Lender in
connection therewith.

 

Section 9.14         Release of Liens and Guarantees. In the event that the
Company or any Subsidiary sells, transfers or otherwise disposes of all or any
portion of any of the Equity Interests, assets or property owned by the Company
or such Subsidiary in a transaction not prohibited by this Agreement, the
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
hereby authorize and instruct the Administrative Agent and the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by the Company and at the Company’s expense to release any Liens
created by any Loan Document in respect of such Equity Interests, assets or
property, including the release and satisfaction of record of any mortgage or
deed of trust granted in connection herewith, and, in the case of a disposition
of all or substantially all the Equity Interests or assets of any Subsidiary
that is a Loan Party, terminate such Subsidiary’s obligations under the
Guarantee Agreement and each other Loan Document. In addition, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Company and at the Company’s expense to terminate
the Liens and security interests created by the Loan Documents when all the
Obligations have been paid in full and all Letters of Credit and Commitments
terminated.

 

-92-

 

 

Section 9.15         No Novation. The execution, delivery and effectiveness of
this Agreement shall not extinguish the obligations for the payment of money
outstanding under the Original Credit Agreement, as amended, or discharge or
release the Lien or priority of any Security Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Original Credit Agreement, as
amended or any agreements securing the same, which shall remain in full force
and effect, except as modified hereby or by agreements executed concurrently
herewith. Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of
Company under the Original Credit Agreement, as amended, or any Guarantor under
any Loan Document from any of its obligations and liabilities thereunder. Each
of the Amended and Restated Agreement and the other Loan Documents shall remain
in full force and effect until and except as expressly modified hereby.

 

Section 9.16         USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of any Borrower and other
information that will allow such Lender to identify any Borrower in accordance
with the Act.

 

Section 9.17         Joint and Several Liability. The Obligations of the Company
and each of its Domestic Subsidiaries that are Borrowing Subsidiaries hereunder
and under the Loan Documents are joint and several and the obligations of the
Domestic Subsidiaries that are Guarantors under the Loan Documents are joint and
several. The Obligations of the Foreign Borrowers hereunder and under the Loan
Documents are joint and several. Notwithstanding anything to the contrary herein
or under the Loan Documents, no Foreign Borrower shall have any liability
whatsoever in respect of the Obligations of the Company or any of its Domestic
Subsidiaries.

 

Section 9.18         Release of Non-Material Domestic Subsidiaries. The Company
represents and warrants to the Lenders and the Administrative Agent that as of
the Effective Date, Benchmark BV Holdings, Inc., Benchmark Electronics Delaware
Corp. and Benchmark Electronics Services, Inc. are not Material Domestic
Subsidiaries. In reliance upon the foregoing, the Lenders and the Administrative
Agent hereby release Benchmark BV Holdings, Inc., Benchmark Electronics Delaware
Corp. and Benchmark Electronics Services, Inc. from their respective obligations
under the Security Documents to which they are a party from and after the
Effective Date.

 

-93-

 

 

Section 9.19         FINAL AGREEMENT OF THE PARTIES. THIS AGREEMENT (INCLUDING
THE SCHEDULES AND EXHIBITS HERETO), THE NOTES AND OTHER LOAN DOCUMENTS
CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS
BUSINESS AND COMMERCIAL CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

-94-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BENCHMARK ELECTRONICS, INC.         By: /s/ Gayla J. Delly   Name:   Gayla J.
Delly   Title: President and Chief Executive Officer

 

 

 

 

  JPMORGAN CHASE BANK, N.A., individually   and as Administrative Agent, Issuing
Lender and   Swingline Lender         By: /s/ Anthony A. Eastman   Name:  
Anthony A. Eastman   Title: Underwriter

 

 

 

 

  WELLS FARGO BANK, N.A., individually and   as Co-Syndication Agent         By:
/s/ Greg Crowe   Name:   Greg Crowe   Title: Senior Vice President

 

 

 

 

  COMPASS BANK, individually and as Co-   Syndication Agent         By: /s/
Stuart Murray   Name:   Stuart Murray   Title: Senior Vice President

 

 

 

 

  FIFTH THIRD BANK         By: /s/Brian Anderson   Name:   Brian Anderson  
Title: Vice President

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY         By: /s/ Elizabeth Willis   Name:  
Elizabeth Willis   Title: Assistant Vice President

 

 

 

 

  COMERICA BANK         By: /s/ Joey Powell   Name:   Joey Powell   Title: Vice
President

 

 

 

 

  BANK OF AMERICA, N.A.         By: /s/ Gary L. Mingle   Name:   Gary L. Mingle
  Title: Senior Vice-President

 

 

 

 

  HSBC BANK USA, N.A.         By: /s/ Sarah S Knudsen   Name:   Sarah S Knudsen
  Title: Vice President

 

 

 

 

  BOKF, dba BANK OF TEXAS         By: /s/ Marian Livingston   Name:   Marian
Livingston   Title: Senior Vice President

 

 

 

 

Schedule 2.01

 

Commitments

 

Lender  Commitment  JPMorgan Chase Bank, N.A.  $38,000,000.00  Wells Fargo Bank,
N.A.  $30,000,000.00  Compass Bank  $27,000,000.00  Fifth Third Bank 
$20,000,000.00  Branch Banking and Trust Company  $20,000,000.00  Comerica Bank 
$20,000,000.00  Bank of America, N.A.  $15,000,000.00  HSBC Bank USA, Inc. 
$15,000,000.00  BOKF, NA dba Bank of Texas  $15,000,000.00  TOTAL 
$200,000,000.00 

 

 Schedule 2.01 

 

 

 



